In denying petition for rehearing in this proceeding we think it proper to respond briefly to points raised by petitioner.
Petitioner resides in Oklahoma and very shortly before the hearing on his petition to revoke the appointment of the guardian he secured an Oklahoma decree in accordance with finding II of that court, which is as follows:
"That Morgan Marmaduke, the petitioner herein, is a fit and competent person, and therefore as the sole parent of said minor is entitled to be appointed the guardian of the person and estate of said minor in this state."
[2] There is no question here of giving full faith and credence to a sister state's court decree. The Oklahoma court never had jurisdiction of the person of the minor and the very words of the finding show that it recognized this. *Page 453 
A finding by the Oklahoma court upon the evidence submitted to it is not binding upon a California court in any proceeding of which it has jurisdiction.
[3] Our opinion plainly states the dates when the acts occurred that influenced the court in its determination that the father was not a fit and proper person to be appointed guardian of the minor. We understood the stipulation made in the proceedings to revoke Mrs. Hilyard's appointment. Petitioner was to be allowed to show evidence of his fitness from September 20, 1929, the date of Mrs. Hilyard's petition, but the fact remains that the court determined petitioner's fitness as of March 17, 1931.
Petitioner thinks that we illegally looked into the findings of unfitness as found by our superior court. But they were introduced as evidence and were before the trial court and were of course in the court's mind when it passed upon the issues presented to it.
[4] The petition for rehearing claims that the minor was brought to California from its father through fraud and misrepresentation. That matter was before the court in the proceeding which resulted in the appointment of Mrs. Hilyard as guardian and there determined adversely to petitioner's contentions. We appreciate the earnestness with which petitioner's attorney presents his case and it is a pleasure to say that we know him too well to require the assurance he gives us in his petition that "We are not trying to hide anything from any court."
Petition for rehearing denied.
Craig, Acting P.J., and Archbald, J., pro tem., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 15, 1933. *Page 454